417 F. Supp. 1125 (1976)
ARASTRA LIMITED PARTNERSHIP, a limited partnership, Plaintiff,
v.
CITY OF PALO ALTO, a Municipal Corporation, Defendant.
No. C-72-2305 RHS.
United States District Court, N. D. California.
July 1, 1976.
Marvin G. Burns, Fulop, Rolston, Burns & McKittrick, John Petrasich, Beverly Hills, *1126 Cal., Robert S. Webber, Burlingame, Cal., for plaintiff.
Robert K. Booth, Jr., City Atty., Palo Alto, Cal., Fred Caploe, Atkinson, Farasyn, Smith & Caploe, Mountain View, Cal., William J. Turner, Jackson, Turner & Mulcare, Ronald Mulcare, Burlingame, Cal., for defendant.

ORDER VACATING AND SETTING ASIDE DECISION
SCHNACKE, District Judge.
Pursuant to stipulation and good cause appearing therefor, it is hereby ordered that the pleadings herein are withdrawn and that the Decision of the Court filed herein on September 15, 1975, and reported in 401 F. Supp. 962 be, and the same hereby is, vacated, set aside, and expunged.
It is further ordered that the foregoing portions of this Order be published in the Federal Supplement.
This Order shall not be effective until a dismissal with prejudice is signed by counsel for both parties and filed.